Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 08/13/2021. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 11 and 19 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
periodically determine, based on an actual current performance throttling of the database service instance, whether an automated database tuning process should be performed, and
in response to the determination that the automated database tuning process should be performed, transmit database performance metrics; 
and the processor, in response to the determination that the automated database tuning process should be performed, to execute the processor-executable instructions to cause the database tuner as a service to:
access aggregated database performance metrics of the database service instance, determine a set of tunable parameters associated with the database service instance, 
execute the automated database tuning process to recommend, using an intelligent algorithm, a new set of configurations for the set of tunable parameters to be applied to the database service instance; and validate the recommended new set of configurations for the set of tunable parameters, the validation being based on (1) dynamic rule-based filtering validated against a pre-defined set of rules defined for the specific database service instance and (2) bare service-replica filtering of the database service instance excluding data of the database service instance.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        
9/9/2021